DOWDELL, J.
This is a proceeding on petition foe a mandamus against the defendant, Miller, as treasurin' *496of Jefferson county, to compel him as sucli treasurer to pay petitioner’s claim for fees as coroner of Jefferson county for holding' an inquest. The petitioner’s claim was duly itemized and verified, and presented to the defendant as treasurer for payment, and was refused. The refusal of the treasurer was put upon the ground that the claim of the petitioner had not been audited and allowed by the board of revenue of Jefferson county, and until that was done he (the treasurer) was not authorized under the law to pay the claim. On the hearing of .the petition, the city court ordered a peremptory writ of mandamus to issue to the defendant, directing his as.such treasurer to pay the claim, and from this judgment of the city court the present appeal is prosecuted.
The contention of the petitioner, appellee here, is that under the special act approved February 10, 1899 (Acts 1898-99, p. 815), the board of revenue of Jefferson county have no discretion as to the allowance of a claim for fees by the coroner of that county, and therefore no authority in law to audit and allow the same. In sup port of this contention the appellee relies mainly upon the: case of Jefferson county v. Abernathy, 139 Ala. 268 35 South 881, and an expression by Brickell, C. J., in the case of Hawkins v. Duncan, 103 Ala. 392, 15 South. 828 ; and, furthermore, in connection with the expression used, in the latter case upon the provision contained in section 2 of the special act of February 10th, which requires- the claim of the coroner for his fees for holding an inquest to be “itemized and verified.” In the case of Jefferson County v. Abernathy, supra, which was a suit against the co-untv, and in which it was averred and proven that the coroner’s claim for fees for holding an inquest had been presented to the hoard of revenue and disallowed, it was held that the special act of February 10th was inconsistent with the general statute, in that it too-k away from the board of revenue the discretion conferred on that body by the. general statute in the matter of 1he- allowance of the claim of the coroner for fees in holding inquests, and to this extent the special act repealed the general statute. We took oc*497casion, also, to say in that case that other provisions of the general statute which were not in conflict with the, special act ivere unaffected by the latter and remained in force.
It lias been, and still is, the general financial policy of the state that all claims against a county shall be presented to the commissioners’ court, or to the boards of revenue exercising the powers and duties of the commissioners’ court. — Code 1896, § 958, subd. 3; sections 1416, 1417; section 1429, subd. 4. This same financial policy is manifested in the local act of February 18, 1899. Acts 1898-99, p. 1115, creating the board of revenue of Jefferson county in sections 3, 4, 6, and 9 of said act, and which said local act was passed subsequent to the special act in question. Besides the duties and powers conferred on that hoard by said local act in sections 3, 6, and 9, section 4 gives the board all the jurisdiction and powers vested in the county commissioners, and requires it to perform all the duties and services required by law of courts of county commissioner's. Among the duties required by the general law, as well as by the local act of February 18, 1899, is to be found the duty of auditing all the. claims against the county, of allowing the same, of issuing the warrants to the treasurer, and of keeping a registry of the same. We fail to ¡see any inconsistency or repugnancy between the provisions of the general law requiring the auditing and allowance by the board of revenue of tbe claims of the cor-one;]' for fees in holding an inquest and any provision in the special act in question. It may he that under the influence of the decision in Jefferson County v. Abernathy, supra, if the hoard of revenue should refuse to audit, and allow the coroner’s claim for fees in a proper case, and where the same were due him under the larv for holding an inquest, a writ of mandamus would lie to compel the hoard to a discharge of that duty or, if the claim was disallowed, the coroner might sue the county, as was done in the Abernathy Case.
We do not think ihat the duty of itemizing and verifying his accounts or claims for fees in the holding of inquests, put upon the coroner by section 2 of the special *498act, creates any irreconcilable conflict between that act and the general law requiting the auditing and allowing by the board of revenue of- all claims against the county. The two provisions, we are of opinion, can consistently stand together. It is not a dear expression of intention to repeal the general by the special law. The general statute provides as follows (section 1417) : “No claim against the county shall he passed upon or allowed by the court of county commissioners unless it is itemized and. sworn to by the claimant, or some person in his behalf having personal knowledge of the fact; and ail claims passed upon and allowed, according to this section, must he entered in the order in which they were allowed, in a hook kept for that purpose, and filed for future reference within two weeks after the term at which ■such allowance was made, and the testimony requird in the allowance of a claim must show whether or not any part, thereof has been previously paid.” By this section the itemization and verification of all claims against the county is required; so the provision of section 2 of the special act, which required the coroner to itemize and verify his claim for inquest fees, does nothing more than the-general statute requires to- he done as to all claims agaiust the county which have to he presented to and allowed by the commissioner’s court. Moreover, if the coroner’s claim for fees was not to ho presented for audit and allowance and registry, as provided in the general statute, he would he given a preference in the order of payment by the treasurer over other claims.
Our conclusion is that the city court erred in awarding a peremptory mandamus against the treasurer, and the judgment will he reversed, and a judgment here rendered denying the mandamus.
Reversed and rendered.
. Haralson, Tyson,, and Denson, JJ.. concur.